DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Gallagher on 3/18/2022.

The application has been amended as follows: 
	
		In the claims:

			Claim 11, line 8: “arranged in the upper” was replaced with –arranged in an upper--.

			Claim 11, line 13: “the driving” was replaced with –a driving--.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating unit” in claim 1; “lower heating unit” in claims 1 and 11; “upper heating unit” in claims 1 and 11; “fixing structure … to move (and “movable”)” in claims 1 and 11; “adsorption structure … to adsorb” in claims 1 and 11; “fixing member movable  … and supporting” in claim 6; “first fixing member moves to support” in claim 13; “second fixing member moves to support” in claim 13; “adsorption member … to contact” in claim 14; and their occurrences in claims depending therefrom.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitation “heating unit” recites the generic placeholder “unit” coupled with the functional language “heating” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 100, shown in applicant’s figures 1 and 6; and equivalents thereof.
	The limitation “lower heating unit” recites the generic placeholder “unit” coupled with the functional language “heating” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 120, shown in applicant’s figure 1; and equivalents thereof.
	The limitation “upper heating unit” recites the generic placeholder “unit” coupled with the functional modifier “heating” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 110; shown in applicant’s figure 1 and 6; and equivalents thereof.
	The limitation “fixing structure … to move” recites the generic placeholder “structure” followed by the functional language “to move” without reciting sufficient structure to perform the function.  This will be interpreted as: structure 300, shown in applicant’s figures 15 and 16; and equivalents thereof.
	The limitation “adsorption structure … to adsorb” recites the generic placeholder “structure” followed by the functional language “to adsorb” without reciting sufficient structure to perform the 
	The limitation “fixing member … movable and supporting” recites the generic placeholder “member” followed by the functional modifier “movable and supporting” without reciting sufficient structure to perform the function claimed.  This will be interpreted as:  structure 320, shown in applicant’s figures 15 and 16; and equivalents thereof.
	The limitation “first fixing member moves to support” recites the generic placeholder “member” followed by the functional modifier “moves to support” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 321, shown applicant’s figure 15; and equivalents thereof.
The limitation “second fixing member moves to support” recites the generic placeholder “member” followed by the functional modifier “moves to support” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 322, shown in applicant’s figure 14; and equivalents thereof.
The limitation “adsorption member … to contact” recites the generic placeholder “member” followed by the functional modifier “to contact” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 210, shown in applicant’s figure 11; and equivalents thereof.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a device or use thereof of an electronic apparatus having each limitation claimed and interpreted, comprising a driving unit in a side of the heating unit that has at least one lift .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745